internal_revenue_service number release date uil ------------------------ ---------------------------------- ------------------------------------ --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number ------------------- refer reply to cc ita b01 plr-138036-05 date date legend taxpayers ------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ ------------------------ ------------------------------------------------- ------------ -------- ----------- --------------------------- company ------------------------------ adviser state a state b date date dear ---------------------- this responds to your request dated date submitted on behalf of taxpayers that the internal_revenue_service rule that neither the deposit of a certain amount in a special bank account nor payments thereof to be made to certain of their former and current shareholders all as described below will be includible in their gross_income and the distribution of those payments to those shareholders a will not result in them being treated as having paid preferential dividends within the meaning of sec_562 of the internal_revenue_code code and b will not adversely affect their qualification as a regulated_investment_company under part i of subchapter_m of chapter of the code ric plr-138036-05 facts company is a corporation that has articles of incorporation on file with state a and is currently registered and at all times during the taxpayers’ most recently completed taxable_year was registered as a diversified open-end management company under the investment_company act of as amended u s c 80a-1 to 80b-2 the act as a management company registered under the act company qualifies as a ric within the meaning of sec_851 of the code and has been taxable under subchapter_m part i of the code each of the taxpayers is a segregated portfolio of assets of the company and is engaged in the business of an investment_company that is as a mutual_fund as such each of the taxpayers is a fund as defined in sec_851 and accordingly is treated as a separate corporation for federal tax purposes pursuant to sec_851 except with respect to the definitional requirements of sec_851 which the company satisfies each of the taxpayers’ taxable_year ends on date each year the taxpayers use the accrual_method of accounting for maintaining their accounting books and filing their federal_income_tax returns adviser a state b corporation is registered with the securities_and_exchange_commission under the investment advisers act of as amended the advisers act as an investment adviser adviser provides investment advisory services to company which operates the taxpayers the securities_and_exchange_commission sec issued an order dated date the order stating that adviser charged the taxpayers an illegal performance-based fee in violation of section of the advisers act and as a result the taxpayers and consequently their respective shareholders were overcharged the overcharges the order required the creation of a distribution plan the distribution plan for the distribution of the aggregate overcharges the disgorgement plus prejudgment_interest the interest to the current or former shareholders of the taxpayers who were overcharged as a result of the illegal fee the distribution plan requires that the disgorgement and interest be paid directly by the adviser to the shareholders who were harmed by the overcharges rather than to the taxpayers themselves law analysis sec_61 of the code states that except as otherwise provided in subtitle a income taxes gross_income means all income from whatever source derived including but not limited to certain items listed therein sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company plr-138036-05 sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides that a corporation is not a ric for any taxable_year unless at least percent of its gross_income is derived from certain enumerated sources including other income including but not limited to gains from options futures or forward contracts derived with respect to the ric’s business of investing in stock securities or currencies a corporation that is a ric within the meaning of sec_851 and that is taxable under subchapter_m part i pays tax on its investment_company_taxable_income under sec_852 and on the excess if any of its net_capital_gain over its deduction for dividends_paid determined with reference to capital_gain dividends under sec_852 sec_852 provides that a ric is not taxable under subchapter_m part i unless its deduction for dividends_paid as that term is defined in sec_561 with certain modifications for the tax_year equals or exceeds a specified portion of its taxable_income with certain adjustments and its net tax-exempt_interest income sec_561 defines the deduction for dividends_paid for purposes of sec_852 to include dividends_paid during the tax_year sec_561 applies the rules of sec_562 to determine which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution shall not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any shares of stock of a class over other shares of stock of that same class and does not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by shareholders to be preferred conclusion based on the specific facts presented in this case the disgorgement and interest are being paid_by the advisor directly to the shareholders who were harmed by the overcharges pursuant to the sec order in form the taxpayers are bypassed and do not actually receive the reimbursement because there is no receipt there is no income to the taxpayers for purposes of sec_851 similarly because in form the advisor rather than the taxpayers are distributing the reimbursement to the shareholders who were harmed the taxpayers are not paying a preferential_dividend to the shareholders plr-138036-05 because there is no income to the taxpayers nor a preferential_dividend being paid_by the taxpayers there is no impact on their qualifications as rics further if the taxpayers are deemed to have constructively received the reimbursement from the advisor and then subsequently distributed it to its current shareholders it would not adversely impact the taxpayers’ qualifications as rics this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers for each taxable_year in which the adviser pays compensation to a shareholder under the circumstances described above in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely christopher f kane branch chief branch income_tax accounting cc -------------------------
